Title: To Benjamin Franklin from Félix Vicq d’Azyr, [before 15 October 1778]
From: Vicq d’Azyr, Félix
To: Franklin, Benjamin


Monsieur
[before October 15, 1778]
J’ai l’honneur de vous adresser de la part de la société Royale de Médecine plusieurs exemplaires des Lettres Patentes que le Roi lui a accordées et en même tems le Tableau des membres qui la composent, dont le Roi a confirmé la nommination. La compagnie avec L’agrement de Sa Majesté a inscrit votre nom en teste des associés Etrangers. Elle vous a rendu cet hommage avec bien de l’empressement.
La Société R. de Médecine tiendra une séance publique le mardy 20 du present mois dans la grande salle du Collège R. de france place Cambray rue Saint Jacques. Elle vous prie très instamment d’y assister comme vous avez bien voulu le faire au mois de Janvier dernier. Je vous envoie des Billets d’entrée qui serviront aux personnes auxquelles vous jugerez á propos de distribuer. Je [J’ai] l’honneur d’être avec le plus profond respect Monsieur Votre très humble et très obeissant serviteur
Vicq D’AZYRsecretaire perpétuel
 
Endorsed: Vicq. d’Azyr Société
Notation: Paris
